Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Application No. 17/019,732 filed 09/14/2020, and to information disclosure statements filed on 09/14/2020; 10/29/2020; 02/09/2021; 09/02/2021; 11/03/2021; 11/13/2021.
This Application is a continuation application based upon and claims benefit priority from International Application PCT/JP2018/013047. 
Claims 1-13 are currently pending in this application, and all the claims are under full consideration.  
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/14/2020; 10/29/2020; 02/09/2021; 09/02/2021; 11/03/2021; 11/23/2021 have been placed in the application file and the information referred to therein has been considered by the examiner. 
A duly initialed copy is attached herewith. Accordingly, information disclosure statement(s) is/are being considered if signed and initialed by Examiner.
Drawings
The drawings filed on09/14/2020 are acceptable for examination purposes. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ono (U.S. PG Publication 2018/0062132)
Regarding Claim 1 and 7 Ono discloses a secondary battery 1 including a battery case 10 (Ono Fig. 1, 2, paragraph 0007), the battery case is equivalent to the exterior material, the battery case includes a bottomed flat 11b case main body 11 with an opening at an upper end thereof (Ono paragraph 0027), a wound electrode body is housed in the battery case 10 (equivalent to the exterior material) (Ono paragraph 0029) in order for an insertion direction to be perpendicular to a winding axis (Ono Fig. 2). A lid 12 is attached to the opening portion of the battery case 10 and including at least a plate-like member (Ono Fig. 2, paragraph 0027), and a positive electrode terminal 20 and a negative electrode terminal 30 (Ono paragraph 0028). Ono discloses a distance of separation s1 from a lower end of the lid 12 to the upper end of the electrode body 40 (Ono Fig. 2, paragraph 0036) equivalent to the minimum distance between the lid and the wound electrode group designated AMIN. Ono does not explicitly disclose the relationship 0.5 mm <AMIN < 2.0m. Ono, however, discloses a distance of separation s1 is favorably set to about 5 mm or less such as 4 mm or less (Ono paragraph 0036). The disclosed range of Ono includes the claimed range of A MIN of 0.5 mm <AMIN < 2.0m as in claim 1 or 0.5 mm <AMIN < 1.0m as in claim 7, and would have been obvious to a person of ordinary skill in the art to set it to the claimed range of 0.5 mm <AMIN < 2.0m  or 0.5 mm <AMIN < 1.0 mm since according to the MPEP, In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff. 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)” (MPEP 2144.05).

 

    PNG
    media_image1.png
    398
    920
    media_image1.png
    Greyscale

Ono Fig. 2
 

Claim 2- 5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ono (U.S. PG Publication 2018/0062132) in view of Ishii et al. (U.S. PG Publication 2011/0052976). 

The discussion of Ono as applied to claim 1 is fully incorporated here and is relied upon for the limitation of the claim in this section. 
Regarding Claim 2 Ono discloses the wound electrode body 40 may be a wound electrode body created by laminating and winding an elongated positive electrode sheet and an elongated negative electrode sheet (Ono paragraph 0029), the positive electrode sheet includes a positive electrode current collector and a positive electrode active material layer formed on the surface of the positive electrode current collector (Ono paragraph 0030), the negative electrode sheet includes a negative electrode current collector and a negative active material formed on the surface of the negative electrode current collector (Ono paragraph 0031), and the laminate is formed via a separator in an insulated form in the a central portion of the electrode body 40 (Ono paragraph 0032). A portion of the positive electrode current collector 21 n in which the positive electrode active material layer is not formed (a positive electrode current collector-exposed portion) protrudes from the laminate portion at a left end of the electrode body 40 (Ono paragraph 0033), equivalent to the positive electrode current collector tab formed by winding the positive electrode current collector at a first end of the wound electrode. A portion of the negative electrode current collector 31 n in which the negative electrode active material layer is not formed (a negative electrode current collector-exposed portion) protrudes from the laminate portion at a right end of the electrode body 40 (Ono paragraph 0034), equivalent to the negative electrode current collector tab formed by winding the negative electrode current collector at a second end. The electrode body is wound in an insulated state (Ono paragraph 0029), and the battery case 10 includes an electrolyte (Ono paragraph 0027).  Ono discloses the electrode body is wound in an insulated state, but is silent about an outermost periphery of the electrode body is wound with an insulating film.  Ishii discloses a battery includes an electrode group including a positive electrode, a negative electrode wound in a flat form with the separator interposed in between the electrodes (Ishii paragraph 0028, 0029), and the battery is a secondary battery (Ishii paragraph 0042). The battery has an insulating tape 35 covering the outermost circumference of the electrode group (Ishii Fig. 7, paragraph 0083) for insulating the electrode body from the inside of the case (Ishii paragraph 0088). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the battery of Ono with the insulating tape of the battery of Ishii so as to electrically insulate the electrode assembly from the inside of the case as taught by Ishii (Ishii paragraph 0088). According to the MPEP such a modification is the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C). 
Regarding Claim 3 Ono discloses the positive electrode terminal 20 is electrically connected to a positive electrode sheet (Ono paragraph 0028), the positive electrode sheet is equivalent to the positive electrode lead; and the negative electrode terminal 30 is electrically connected to a negative electrode sheet (Ono paragraph 0028), the negative electrode sheet is equivalent to the negative electrode lead. Ono is silent about a positive electrode side internal insulating part covering the positive electrode current collector and negative electrode side internal insulating part covering the negative electrode current collector tab, and part of the wound electrode group in the bottom side. Ishii discloses the battery has first insulating cover 36, and second insulating cover 37 (Ishii Fig. 7, 10 paragraph 0036), covering the positive electrode current collector tab 8a and positive electrode lead 3, the negative electrode current collector tab 9a and negative electrode lead 4 (Ishii Fig. 13), and a part of the wound electrode group on the bottom side (Ishii Fig. 8, 13), the insulating cover is equivalent to the internal insulating part. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the electrode body of Ono by the internal insulating cover of Ishii, considered equivalent to the internal insulating part, in order to insulate the electrode body tab and lead from the inside of the battery case (Ishii paragraph 0092). Such a modification is the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C).
 Regarding Claim 4 and 8 Ishii discloses the insulating cover 36 of the positive electrode side includes an extending portion that extends in a direction of the positive electrode on the bottom side of the case (Ishii Fig. 13), similarly, the insulating cover 37 of the negative electrode side includes an extending portion that extends in a direction of the negative electrode on the bottom side of the case (Ishii Fig. 13). Ishii is silent about a minimum distance, in a direction from the bottom towards the lid, between the insulating cover 36 of the positive electrode and the outer most insulating film 35; and also a minimum distance, in a direction from the bottom towards the lid, between the insulating over 37 of the negative electrode and the outer most being between 0.5 mm and 2.0 mm as recited in claim 4 or being between 0.5 and 1.0 mm as recited in claim 8 . However, in the battery of Ono as modified by the internal insulating film 35 and first and second insulating cover 36, 37 of Ishii (Ishii Fig. 13) it would have been obvious to have optimized such a distance by routine experimentation for increasing the occupancy of the electrode body and increasing energy density of the battery in a similar manner as disclosed for the distance between the lid and the electrode assembly (Ono paragraph 0036).  According to the MPEP this is the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C). 
Regarding Claim 5 and 9 Ishii is silent about the minimum distance between a boundary between the positive electrode active material layer and the positive electrode current collector tab and the internal insulator, and also the minimum distance between a boundary between the negative electrode active material and the negative electrode current collector tab and the internal insulator part is in the range between 1.0 mm to 4.0 mm. However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have optimized through routine experimentation the said distance so that the proximity between the insulator and the electrodes is optimized so that adequate insulation is provided by the internal insulator to the electrodes without causing damage to the electrode through contact of the insulator with the electrode tab and active material. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ono (U.S. PG Publication 2018/0062132) in view of Ishii et al. (U.S. PG Publication 2011/0052976) and further in view of Kobayashi (U.S. PG Publication 2016/0126586)

The discussion of Ono as applied to claim 1 and the discussion of Ono and Ishii as applied to claim 3 is relied upon for the limitation of the claim is this section. 
Regarding claim 6 Ishii discloses a first insulating cover 36, and second insulating cover 37 (Ishii Fig. 7, 10 paragraph 0036), covering the positive electrode current collector tab 8a and positive electrode lead 3, the negative electrode current collector tab 9a and negative electrode lead 4 (Ishii Fig. 13), and a part of the wound electrode group on the bottom side (Ishii Fig. 8, 13), the insulating cover is equivalent to the internal insulating part. But Ishii is silent that the extending part of the positive electrode side insulating cover and the extending part of the negative electrode side insulating cover are connected. Kobayashi discloses a nonaqueous electrolyte secondary battery including a flat wound electrode body and a battery case and an insulating film 10 that electrically insulates the electrode body and the inside of the case (Kobayashi Fig. 2, paragraph 0009), the insulating film is equivalent to the internal insulating part. The insulating film disclosed by Kobayashi extends from the positive electrode side to the negative electrode side and is one integral body (Kobayashi Fig. 2, 6). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the first insulating cover 36, and the second insulating cover 37 of Ishii (Ishii Fig. 7, 10 paragraph 0036) by the disclosure of Kobayashi and made them connected in their extending portions into a single integral body for a complete electrical insulation of the bottom part of the electrode body, and eliminate any possibility of contact between the bottom part of the electrode body and the inside of the bottom part of the battery case. Such a modification is the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ono (U.S. PG Publication 2018/0062132) in view of Toshiro et al. (U.S. PG Publication 2020/0220157) 
The discussion of Ono as applied to claim 1 is fully incorporated here and is relied upon for the limitation of the claim in this section. 
Regarding claim 10 Ono is silent about the lid includes an insulating layer on a surface facing the would electrode group. Toshiro discloses a prismatic secondary battery including a battery can, the battery can have an upper opening covered with a lid for housing an electrode group (Toshiro paragraph 0020), and the lid has an insulating member fixed to the battery lid and housed in the battery can (Toshiro paragraph 0022). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the battery of Ono by the disclosure of Toshiro and included an insulating layer on a surface of the lid facing the electrode body so as to electrically insulate the electrode body from the lid. This is according to the MPEP considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C). Thus, the electrode of Ono as modified by Toshiro would have the distance s1 is the distance between the insulating layer and the electrode body. 

Claim 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ono (U.S. PG Publication 2018/0062132) in view Yoshima et al. (U.S. PG Publication 2018/0269537) 

The discussion of Ono as applied to claim 1 is fully incorporated here and is relied upon for the limitation of the claims in this section. 
Regarding claim 11 Ono discloses the secondary battery can be used as a power supply for a motor mounted to a vehicle (Ono paragraph 0049), but is silent about a battery module using the secondary battery.
Yoshima discloses examples of the battery module are a battery module including, as constituent units, plural of single batteries electrically connected in series, in parallel, or in a combination of series connection and parallel connection, a battery module including a unit formed from plural of single batteries electrically connected in series or a unit formed from plural of single batteries electrically connected in parallel, and a unit formed from plural of single batteries electrically connected in a combination of series connection and parallel connection (Yoshima paragraph 0127). Therefore, it would have been obvious to a person of ordinary in the art before the effective filing date of the invention to have made a battery module using the secondary battery of Ono since Yoshima teaches a plurality of single batteries electrically connected form a battery module (Yoshima paragraph 0127). 
Regarding claim 12 Ono discloses the secondary battery can be used as a power supply for a motor mounted to a vehicle (Ono paragraph 0049), and it would have been obvious to a person of ordinary skill in the art to have used battery module in the vehicle since according to Yoshima a battery module is formed from pluralities of batteries (Yoshima paragraph 0127) which can provide higher power to the vehicle. Thus, Ono as modified by Yoshima discloses a vehicle that uses the battery as a power supply. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ono (U.S. PG Publication 2018/0062132) in view Yoshima et al. (U.S. PG Publication 2018/0269537) and further in view of Matsui et al. (U.S. PG Publication 2018/0053971) 

The discussion of Ono and Yoshima as applied to claim 1 and 11 is fully incorporated here and is relied upon for the limitation of the claim is this section. 
Regarding Claim 13 Ono and Yoshima are silent about using the battery module for a flying object, but Yoshima discloses the secondary battery can be used as a power supply for a motor mounted to a vehicle (Ono paragraph 0049). Matsui discloses a lithium ion battery energy storage battery (Matsui paragraph 0043), and the battery module can be used as a power source mounted in a movable body such as a vehicle, a train, a vessel or an air plane (Matsui paragraph 0102).  Therefore, since Ono discloses the battery can be used as a power supply for a motor mounted in vehicle (Ono paragraph 0049), Yoshima discloses the battery module (Yoshima paragraph 0127), and Matsui discloses the battery module can be used a power source in an airplane (Matsui paragraph 0102), it would have been obvious to a person of ordinary skill in the art to have used a battery module of  the battery of Ono as modified by Yoshima (Yoshima paragraph 0127) by the disclosure of Matsui (Matsui paragraph 0102) and to have used it as a power supply for a flying object. Such a modification is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C). Thus, the combined teaching of Ono, Yoshima and Matsui discloses an airplane, equivalent to the claimed flying object, that uses the battery module of Ono as modified by Yoshima and Matsui. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR M KEKIA/Examiner, Art Unit 1722                  

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722